IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHNNY LAVON PRESLEY,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1030

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Angela Cox, Judge.

Johnny Lavon Presley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.